85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jibril Luqman IBRAHIM, a/k/a Grant Anderson, Petitioner-Appellant,v.UNITED STATES of America;  District of Columbia,Respondents-Appellees.
No. 95-7901.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert E. Payne, District Judge.  (CA-95-676-R)
Jibril Luqman Ibrahim, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motions for recusal and for leave to file a complaint for failing to comply with a pre-filing injunction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.   Ibrahim v. United States, No. CA-95-676-R (E.D.Va. Oct. 26, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.